Citation Nr: 0724256	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  00-04 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	D.G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  In relevant part, the RO denied the 
claim for service connection for impairment of the left knee.  

In March 2004, the Board remanded the appeal to afford the 
veteran a personal RO hearing as requested by the veteran's 
representative.  Accordingly, in a June 2004 letter, VA 
notified the veteran of the scheduled hearing.  By a July 
2004 letter, the veteran withdrew his request for a hearing.  

In an October 2004 decision, the Board denied the claim for 
service connection for a left knee condition.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2005, the veteran and the Secretary 
of VA (the parties) filed a joint motion to vacate the Board 
decision and remand the appeal to the Board.  By order dated 
May 10, 2005, the Court granted the joint motion and remanded 
the appeal for compliance with the instructions in the joint 
motion.

In August 2005, the Board remanded this matter for additional 
development and adjudication.  This having been completed, 
the matter is again before the Board


FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
developed a left knee condition during or as a result of his 
service.


CONCLUSION OF LAW

A left knee condition was not incurred in or aggravated by 
active military service.   38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in May 2003 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   The veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claim and advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  The veteran was provided with 
adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claim, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
November 2005 Supplemental Statement of the Case, and prior 
to the transfer and certification of the veteran's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records and reports, VA 
examinations, and statements submitted by the veteran and his 
representative in support of the claim.  The Board also notes 
that this matter has been remanded for additional 
development, to include an additional VA examination and 
opinion regarding his claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II. Entitlement to service connection for a left knee 
condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with left 
patello-femoral syndrome with bony infarct at the medial 
femoral condyle, and cyst of the left gastrochenius muscle.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
disability is related to a disease or injury in service.  

Here, the veteran contends, in essence, that he has arthritis 
of the left knee that was incurred in or aggravated by 
service.  He asserts that he injured his left knee during 
basic training when someone pushed him from behind, pushing 
down on his knee and causing him to fall.  He further states 
that he did not go directly to the dispensary but at a later 
date, complaining of pain in his left knee.

The Board notes that the veteran's service medical records 
contain entries regarding left knee pain.  A November 1969 
consultation sheet reflects complaints of left knee pain 
occasionally in the morning, and that symptoms began 
spontaneously.  Examination revealed normal range of motion, 
no quadriceps atrophy, no anterior-posterior or lateral 
instability, negative McMurray test, no crepitus or effusion, 
and negative X-rays.  A January 1970 entry reflects 
complaints of left knee pain previously seen by a doctor.  A 
second entry made later that day reflects complaints of left 
knee pain for the past 10 years, on and off.  Physical 
examination was negative.  An X-ray of the left knee was 
ordered and found to be normal.

After service, a March 1998 VA general examination report 
reflects a history of a chronic left knee problem since 1970 
that has been intermittent throughout the years, and a 
diagnosis of chronic left knee problem, intermittent since 
1970.  A March 2000 letter from Dr. Session states that the 
veteran related having left knee pain after a fall in service 
and that this could certainly predispose him to the early 
onset of a painful, limiting arthritis in this joint.  A 
December 2000 VA joints examination report reflects the 
opinion that the veteran's present condition is not connected 
with a service injury and that he is completely in agreement 
with Dr. Session of the VAMC.  

In order to obtain an additional medical opinion regarding 
the veteran's left knee condition, the Board remanded this 
matter in August 2005.  The RO was asked to arrange to have 
the veteran's claims file reviewed by a physician for the 
purpose of obtaining a medical opinion as to whether the 
veteran's current left knee condition is related to service, 
to include the complaints of left knee pain in November 1969 
and January 1970.  The physician was asked to reconcile the 
March 1998 VA general medical examination report that 
provides a diagnosis of a chronic left knee problem that has 
been intermittent since 1970, the March 2000 letter from Dr. 
Session opining that the veteran's fall in service could 
have predisposed him to the early onset of arthritis, and 
the December 2000 VA joints examination report that does not 
provide an explanation of why the examiner agreed with Dr. 
Session but opined that the veteran's left knee condition is 
not connected with the injury in service.

The veteran was afforded a VA examination in October 2005.  
The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination and report, 
and detailed the veteran's medical history for the record.  
After reviewing the file and examining the veteran, the 
examiner stated that "[i]n my opinion (which is in agreement 
with Dr. [P]'s opinion as of December 1, 2000), [the 
veteran's] current left knee condition is not related to 
military service.  Rationale of my opinion, though differs 
from that of Dr. [P]'s in some respect, namely: as evidenced 
by c-file review, there was no documented left knee problem, 
since mild and transitory occurrence in service until 1998, 
which is about 30 years later.  As for medical report (March 
1998), that statement was apparently related to patient's 
history only as there is not any documentation in c-file to 
support that statement.  As for Dr. Session letter (March 
2000), there is no contradiction of Dr. [P] agreeing with it 
and his opinion, nevertheless of non-service connection."  
Finally, the examiner also stated, that "yes, Dr. Session is 
right that old trauma could predispose to later development 
of osteoarthritis --- but it just did not happen in this 
particular case as provided [above] in explanation of 
rationale."

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's left knee 
condition is related to his service.  While there are some 
complaints regarding the veteran's left knee in service, the 
August 2005 VA examiner that examined the veteran and his 
claims file in connection with the claim found that these 
notations were mild and transitory, and that the veteran's 
current left knee problems were not noted until nearly 30 
years later.  In addition, the August 2005 VA examiner 
specifically opined that the veteran's current left knee 
condition was not related to his service. 

At this point, the Board notes, as indicated above, that the 
veteran's claims file does indicate potential disagreements 
in previous medical opinions, including the March 1998 VA 
general medical examination report that provided a diagnosis 
of a chronic left knee problem intermittent since 1970, the 
March 2000 letter from Dr. Session opining that the veteran's 
fall in service could have predisposed him to the early onset 
of arthritis, and the December 2000 VA joints examination 
report that did not provide an explanation of why the 
examiner agreed with Dr. Session but opined that the 
veteran's left knee condition is not connected with the 
injury in service.  The August 2005 examiner addressed this 
in his August 2005 report, and indicated that he was in 
agreement with the December 2000 opinion that the veteran's 
current left knee condition is not related to military 
service, although he noted that his rationale was different.  
He also noted that he believed that the March 1998 opinion 
was founded on the veteran's history only, as he did not find 
any documentation in c-file to support the opinion.  And 
lastly, the examiner stated that the December 2000 opinion 
agreeing with the March 2000 statement of Dr. Session was not 
a contradiction.  He indicated that old trauma could 
predispose to later development of osteoarthritis, but it 
just did not happen in the veteran's case.  

Here, the Boards notes that, to the extent that there is a 
contradiction in the medical opinions set forth above, based 
on the foregoing and based on the August 2005 examiner's 
thorough review of the veteran's claims file and examination 
of the veteran, the Board finds the opinions of the August 
2005 VA examiner to be the most persuasive.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir.1999) (unpublished decision), cert. denied 120 S.Ct. 1251 
(2000) (it is not error for the Board to value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).

While the veteran may feel that his left knee condition is 
related to his service, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, the medical evidence is against a finding that 
the veteran's left knee condition is related to or had its 
onset in service.  Service connection for this condition must 
therefore be denied.  


ORDER

Service connection for a left knee condition, to include left 
patello-femoral syndrome with bony infarct at the medial 
femoral condyle, and cyst of the left gastrochenius muscle, 
is denied.





____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


